COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Overton
Argued at Salem, Virginia


JUDY POWELL GREENE
                                          MEMORANDUM OPINION * BY
v.         Record No. 0218-97-3           JUDGE JOSEPH E. BAKER
                                             JANUARY 27, 1998
TERRY LEE POWELL


            FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                    George E. Honts, III, Judge
           James V. Doss, III, for appellant.

           Andrew G. Mauck (Mays & Valentine, on brief),
           for appellee.



     Judy Powell Greene (wife) appeals from a decree of the

Circuit Court of Rockbridge County (trial court) that suspended

the obligation of Terry L. Powell (husband) to pay her spousal

support.   Wife contends that the trial court erroneously failed

to consider her medical and rehabilitative evidence and

erroneously based its decision on the fact that she was

cohabiting with her boyfriend.    Finding no error, we affirm the

judgment of the trial court.

     In our review of the issues, we do not have the benefit of a

transcript of the various hearings held on motion of the parties.

 In lieu thereof, we have a certified statement of facts.     As the

parties are conversant with the record, we reference only those

matters necessary to an understanding of this opinion.     Upon

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
familiar principles, we view the facts in the light most

favorable to the prevailing party below.

     The parties married on July 11, 1970 and were divorced by a

decree entered on March 30, 1994.   That decree incorporated a

property settlement agreement (PSA) which provided, in relevant

part, that husband would pay wife $1,400 monthly spousal support

subject to the following:
          The parties acknowledge that this amount was
          agreed upon in the expectation that Wife
          would obtain employment (although she is not
          at present employed) at the best wage level
          available to her and that Wife's obtaining of
          such a job would not in itself be grounds for
          modification thereof. The parties further
          agree that this support amount may be
          modified from time to time, upon application
          of either party to a court of appropriate
          jurisdiction, and upon proper showing of the
          moving party therein.

     By motion filed May 24, 1996, husband sought to reduce or

terminate spousal support paid to wife.    After a hearing on

husband's motion, the trial court reduced the spousal support to

$1,000 per month, ordered husband to pay $200 monthly on a

previously adjudicated arrearage of $2,237.27, and ordered wife

to submit evidence that she was engaged in rehabilitative

counseling.   The written statement in lieu of a transcript does

not disclose the necessity for further counseling.   The court

also ordered the parties to appear in December 1996 for review.

At the December hearing, the court ordered husband to pay monthly

spousal support of $500 for January through March 1997, after

which time support was suspended.



                               - 2 -
     A judgment of the trial court is presumed correct and will

not be set aside on the ground that it is contrary to the

evidence unless it appears that such judgment is plainly wrong or

without evidence to support it.     See Dodge v. Dodge, 2 Va. App.

238, 242, 343 S.E.2d 363, 365 (1986); Code § 8.01-680.    "The

burden is upon the party appealing to point out the error in the

decree and to show how and why it is wrong."     Broom v. Broom, 15

Va. App. 497, 503, 425 S.E.2d 90, 94 (1992).    On review, "the

decision of the trial judge is peculiarly entitled to respect[,]

for he saw the parties, heard the witnesses testify and was in

closer touch with the situation than [the appellate court], which

is limited to a review of the written record."     Brown v. Brown,

218 Va. 196, 200, 237 S.E.2d 89, 92 (1977).

     Wife argues that the trial court erred when it suspended her

spousal support despite the evidence of her medical and

rehabilitative conditions.   We find no error on the part of the

trial court based upon the record presented to us on appeal.

Although the certified statement of facts in lieu of a transcript

notes that wife presented evidence of her medical and

rehabilitative conditions, the statement includes no details from

which we can hold that the trial court was plainly wrong.

     Wife further argues that, under the parties' agreement, the

sole criterion for establishing the level of spousal support was

wife's employment.   We disagree.   We read the agreement to

require nothing more than evidence otherwise sufficient to



                               - 3 -
establish changed circumstances warranting a modification of

support.

     Finally, wife appears to contend that the trial court based

its decision solely on the ground that she lives with a man who

is not her husband.   Citing Hollowell v. Hollowell, 6 Va. App.

417, 369 S.E.2d 451 (1988), she asserts that the trial court

erred when it so limited its decision.   We again disagree.

In Hollowell, the sole evidence given by the husband to support

his motion to end his spousal support obligation was alleged

misconduct of the wife.   The wife's misconduct, not economic

factors, was the basis offered in Hollowell to justify the
termination of support.   Here, because of the limited nature of

the factual record on appeal, we cannot say that the trial

court's decision was based upon misconduct rather than economic

factors.   The evidence indicated that wife's economic

intertwining with her new partner impacted her need for continued

support from husband.   Wife testified that her boyfriend was

gainfully employed and contributed to their "joint living

expenses."   She added that "except for a marriage license, the

relationship enjoyed by [wife] and her boyfriend was 'husband and

wife.'"    The statement of facts fails to show the dollar amounts

of the joint living expenses.   By failing to show that the trial

court's decision was clearly wrong for economic reasons or was

based upon an improper factor such as wife's misconduct, wife has

not met her burden to prove its decision must be reversed.



                                - 4 -
     Accordingly, because wife has failed to meet her burden to

show that the trial court's decision was plainly wrong, for the

reasons stated, its judgment is affirmed.

                                                  Affirmed.




                              - 5 -